IN THE SUPREME COURT OF THE STATE OF NEVADA


                ALBERTO JULIO GUILLEN,                                No. 69970
                Petitioner,
                vs.
                THE SECOND JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF
                WASHOE; AND THE HONORABLE                                   FILED
                SCOTT N. FREEMAN, DISTRICT                                  APR 1 4 2016
                JUDGE,
                                                                          TRACE K. LINDEMAN
                Respondents,                                           CLER.W SUPREME COURT

                and                                                    BY
                                                                             DEPUTY CLERK
                THE STATE OF NEVADA,
                Real Party in Interest.

                                      ORDER DENYING PETITION
                            This original petition for a writ of certiorari challenges the
                district court's order affirming petitioner Alberto Guillen's misdemeanor
                convictions for assault, battery, and making a threatening telephone call.
                Guillen contends that NRS 51.035 is unconstitutional insofar as it permits
                a conviction solely on the basis of a victim's prior inconsistent statements
                without other corroborating evidence.
                            A writ of certiorari is an extraordinary remedy, lying within
                the discretion of this court. Zamarripa v. First Judicial Dist. Court, 103
Nev. 638, 640, 747 P.2d 1386, 1387 (1987). The writ may be granted to
                review the constitutionality of a statute in appealing a decision of the
                justice court where an appellant was prosecuted under that statute and
                the district court has ruled on the constitutionality of that statute. NRS
                34.020(3). Guillen, however, has not challenged the constitutionality of
                the offense statutes under which he was prosecuted, but rather challenges
                the constitutionality of the evidence admitted against him.       See Glass v.
SUPREME COURT
     OF
     NEVADA

(0) 1947A
                                                                                       i    - 117 3 4,
                Eighth Judicial Dist. Court, 87 Nev. 321, 324, 486 P.2d 1180, 1182(1971)
                ("Certiorari, although available to test the constitutionality of a statute, is
                not available to decide a question of the admissibility of evidence."). As
                this claim does not fall within the narrow scope of NRS 34.020, we decline
                to exercise our discretion to issue a writ of certiorari.
                             Having considered Guillen's petition and concluded that
                extraordinary relief is not warranted, we
                             ORDER the petition DENIED.


                                                                                             J.
                                                               Douglas




                cc: Hon. Scott N. Freeman, District Judge
                     Washoe County Public Defender
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947T